Citation Nr: 0633038	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include a separate 10 percent rating 
for each ear.  


REPRESENTATION

Appellant represented by: The American Legion


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.



FINDING OF FACT

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request in the January 2004 rating 
decision because under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent schedular evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§§ 4.25(b), 4.87, Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, in July 2006, the stay of adjudication of 
tinnitus rating cases was lifted.  

An earlier July 2002 rating decision assigned the veteran's 
service connected tinnitus the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award a 
separate schedular evaluation for tinnitus in each ear, the 
veteran's appeal of the April 2003 rating decision must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), has no 
effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  Therefore, further 
discussion of the VCAA is not warranted.


ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include separate 10 percent ratings 
for each ear, is denied.



                     
____________________________________________
                                                    R. F. 
Williams
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


